 1

 2

 3

 4

 5

 6

 7

 8
                         UNITED STATES DISTRICT COURT
 9
                                 EASTERN DISTRICT OF CALIFORNIA
10

11   LUCY ATAYDE,                                        Case No. 1:16-cv-00398-DAD-SAB

12                  Plaintiff,                           ORDER DIRECTING DEFENDANTS TO
                                                         FILE A STATEMENT SIGNIFYING
13           v.                                          OPPOSITION OR NON-OPPOSITION TO
                                                         STIPULATION RE CONFIDENTIAL
14   NAPA STATE HOSPITAL, et al.,                        DOCUMENT PRODUCTION

15                  Defendants.                          (ECF No. 136)

16

17          On May 14, 2019, Intervenors Ai Qiong Zhong, W.L., and Mai Chau (“Intervenors”),

18 who are plaintiffs in a related matter, filed a motion to intervene for the purpose of modifying the

19 protective order entered in this matter in order to obtain certain discovery. (ECF No. 128.) On
20 May 21, 2019, Plaintiff filed a stipulation that will remove the confidential designation over

21 these discovery materials and allow production of such materials to the intervenors. (ECF No.

22 136.) The stipulation was signed on behalf of Plaintiff Lucy Atayde, and Defendants Napa State

23 Hospital, California Department of State Hospitals, Dolly Matteucci, and Dana White. The

24 stipulation was not signed by Defendants California Forensic Medical Group, Inc., Taylor

25 Fithian, Heather Goode, Sean Ryan, Deborah Mandujano, Corina Denning, Merced County,

26 Tom Cavallero, and Jason Goins. Because the stipulation may render the motion to intervene
27 unnecessary, the Court shall require these Defendants who are not parties to the stipulation to file

28 a statement signifying whether they oppose the entry of the stipulation (ECF No. 136).


                                                     1
 1          Accordingly, IT IS HEREBY ORDERED that Defendants California Forensic Medical

 2 Group, Inc., Taylor Fithian, Heather Goode, Sean Ryan, Deborah Mandujano, Corina Denning,

 3 Merced County, Tom Cavallero, and Jason Goins, shall file, on or before May 27, 2019, a

 4 statement signifying whether they oppose the entry of the stipulation filed on May 21, 2019

 5 (ECF No. 136).

 6
     IT IS SO ORDERED.
 7

 8 Dated:     May 22, 2019
                                                    UNITED STATES MAGISTRATE JUDGE
 9

10

11

12

13

14

15

16

17

18

19
20

21

22

23

24

25

26
27

28


                                                2
